                            UNITED ST ATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

WILLIE COX, JR., a/k/a ABBUE-JAH,                 )
                                                  )
               Plaintiff,                         )
                                                  )
       V.                                         )           No. 4: l 9-CV-2727 RL W
                                                  )
DONALD CROTZER, JR.,                              )
                                                  )
               Defendant.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of plaintiff Willie Cox, Jr. for leave to

proceed informa pauperis in this civil action. Upon consideration of the motion and the financial

information provided in support, the Court concludes that plaintiff is unable to pay the filing fee.

The motion will therefore be granted. Additionally, for the reasons discussed below, the Court

will dismiss the complaint without prejudice.

                                Legal Standard on Initial Review

       Under 28 U.S.C. § l 915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted. An

action is frivolous if it "lacks an arguable basis in either law or fact." Neitzke v. Williams, 490

U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does

not plead "enough facts to state a claim to relief that is plausible on its face." Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

       "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial
experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements." Id. at 678 (citing Twombly, 550 U.S. at 555).

        This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that "if the essence of an allegation is discernible," the court

should "construe the complaint in a way that permits the layperson's claim to be considered within

the proper legal framework." Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even prose complaints must allege facts

which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F .2d 1282, 1286

(8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

F.3d at 914-15, nor are they required to interpret procedural rules so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                             The Complaint1

        Pro se plaintiff states that he brings this action for malicious prosecution against Donald

E. Crotzer, Jr., described in the complaint as a prosecutor for the City of Clayton, Missouri.

Plaintiff does not specify the capacity in which he sues Crotzer. Plaintiff alleges that at some


1
  Since September 17, 2019, plaintiff has filed at least nineteen similar actions in this Court, including this
one. See Cox v. Lang, 4: 19-cv-02585-NAB (E.D. Mo. Sept. 17, 2019); Cox v. Atchison, 4: 19-cv-02586-
JAR (E.D. Mo. Sept. 17, 2019); Cox v. Hartman, No. 4:19-cv-2587-HEA (E.D. Mo. Sept. I 7, 2019); Cox
v. Anello, 4:19-cv-02588-AGF (E.D. Mo. Sept. 17, 2019); Cox v. Walz, 4:19-cv-02589-SRC (E.D. Mo.
Sept. I 7, 2019); Cox v. Hulsey, 4:19-cv-02592-SRC (E.D. Mo. Sept. I 7, 2019); Cox v. Morrow, 4: I 9-cv-
02593-JAR (E.D. Mo. Sept. I 7, 2019); Cox v. Grammer, 4: I 9-cv-02662-PLC (E.D. Mo. Sept. 30, 2019);
Cox v. Crotzer, 4:19-cv-02727-RLW (E.D. Mo. Oct. 7, 2019); Cox v. Dewly, 4:19-cv-02744-JAR (E.D.
Mo. Oct. 9, 2019); Cox v. Dodson, 4:19-cv-02748-AGF (E.D. Mo. Oct. 9, 2019); Cox v. Walker, 4:19-cv-
02764-RL W (E.D. Mo. Oct. I 0, 2019); Cox v. City of University City, Missouri, 4: I 9-cv-02923-JCH (E.D.
Mo. Oct. 28, 2019); Cox v. Brentwood, Missouri, City of, 4:19-cv-03067-PLC (E.D. Mo. Nov. 7, 2019);
Cox v. City of Clayton, 4:19-cv-03091-RLW (E.D. Mo. Nov. 12, 2019); Cox v. City of Ferguson, 4:19-cv-
03115-SNLJ (E.D. Mo. Nov. 18, 2019); Cox v. Fleissig, 4:19-cv-03133-SRC (E.D. Mo. Nov. 22, 2019);
Cox v. Autrey, 4:19-cv-03143-SPM (E.D. Mo. Nov. 25, 2019); Cox v. Autrey, 4:19-cv-03144-JCH (E.D.
Mo. Nov. 25, 2019).


                                                      2
point, he received a traffic citation for having illegal lights on his vehicle. When he went to court

in Clayton, Missouri regarding this citation, prosecutor Crotzer informed him that he had

"amended the ordinance violation to another ordinance violation." ECF No. 1-1 at I. According

to plaintiff, Crotzer changed plaintiffs case to an alleged violation of an ordinance that does not

allow red lights on the front of any vehicle other than school buses and emergency vehicles.

Plaintiff states that the video footage from the dashboard camera of the officer who issued him the

citation, does not show any red lights on the front of his car. Despite this lack of evidence, plaintiff

asserts that he was found guilty. Plaintiff further alleges that he had requested a jury trial in his

case but that Crotzer motioned the court to refuse him a trial by jury. The red lights violation case

against plaintiff was eventually dismissed with prejudice. Plaintiff seeks a total of $1.5 million in

damages.

                                             Discussion

        Plaintiff does not specify the basis for federal court jurisdiction over this matter. On the

section of his form complaint designated for explaining jurisdictional basis, plaintiff states: "Found

guilty, then I appealed and case was dismissed. No probable cause." ECF No. I at 3. Under the

"Federal Question" section, where the form asks for the specific federal statute, treaty, or provision

of the United States Constitution that are at issue in this case,. plaintiff states: "Malicious

Prosecution." Id

        "In every federal case the court must be satisfied that it has jurisdiction before it turns to

the merits of other legal arguments." Carlson v. Arrowhead Concrete Works, Inc., 445 F .3d I 046,

I 050 (8th Cir. 2006). The Court has the duty to determine its jurisdiction, and raise the issue of

subject matter jurisdiction sua sponte, if necessary. See City of Kansas City, Mo. v. Yarco Co.,




                                                   3
Inc., 625 F.3d 1038, 1040 (8th Cir. 2010). The Court must dismiss any action over which it

determines that it lacks subject matter jurisdiction. Fed. R. Civ. P. 12(h)(3).

       This Court has jurisdiction to hear cases involving the Constitution, laws, or treaties of the

United States under 28 U.S.C. § 1331, and to hear cases where diversity jurisdiction exists under

28 U.S.C. § 1332. Under 28 U.S.C. § 1332, the Court has diversity jurisdiction over cases where

the parties reside in different states and where the amount in controversy is more than $75,000.

       Here, because plaintiff states that he and defendant Crotzer are both citizens of Missouri,

diversity jurisdiction is not a valid basis for jurisdiction. ECF No. 1 at 2-4. Based on the fact that

pro se plaintiff has filed twenty other cases in this Court in the last few months, and all of those

other cases were filed based on 42 U.S.C. § 1983 civil rights violations, the Court presumes that

plaintiff also seeks to bring this case under that civil rights statute. See Solomon v. Petray, 795

F .3d 777, 787 (8th Cir. 2015) ("If the essence of an allegation is discernible ... then the district

court should construe the complaint in a way that permits the layperson's claim to be considered

within the proper legal framework." (quotations and citation omitted)).

       The complaint does not state whether Crotzer is being sued in his official or individual

capacity. Where a "complaint is silent about the capacity in which [plaintiff] is suing defendant,

[a district court must] interpret the complaint as including only official-capacity claims."

Egerdahl v. Hibbing Community College, 72 F.3d 615, 619 (8th Cir. 1995); Nix v. Norman, 879

F .2d 429, 431 (8th Cir. 1989). Naming a government official in his official capacity is the

equivalent of naming the government entity that employs him. Will v. Michigan Dept. of State

Police, 491 U.S. 58, 71 (1989); White v. Jackson, 865 F.3d 1064, 1075 (8th Cir. 2017). Based

upon the allegations in the complaint, Crotzer is employed by the City of Clayton, Missouri.




                                                  4
       A governmental entity like the City can be sued directly under§ 1983. See Monell v.

Dep 't of Soc. Servs. of City of New York, 436 U.S. 658, 690 (1978). Liability under§ 1983 may

attach ifthe constitutional violation resulted from (1) an official policy, (2) an unofficial custom,

or (3) a deliberately indifferent failure to train or supervise. Mick v. Raines, 883 F.3d 1075, 1079

(8th Cir. 2018). In this case, the complaint fails to state any allegations that could constitute a

claim of municipal liability. The complaint is therefore subject to dismissal pursuant to 28

U.S.C. § 1915(e)(2)(B).

       Even if plaintiff had sued Crotzer in his individual capacity, the complaint would be

dismissed. Absolute immunity protects prosecutors against claims arising from their initiation of

a prosecution and presenting a criminal case, even when vindictive prosecution is alleged. See

Myers v. Morris, 810 F.2d 1437, 1446 (8th Cir. 1987) (prosecutorial immunity extends even to

allegations of vindictive prosecution) (abrogated on other grounds); see also Imbler v. Pachtman,

424 U.S. 409, 430-31 (1976) (prosecutors are absolutely immune from civil rights claims based

on actions taken while initiating and pursuing a criminal prosecution); Brodnicki v. City of Omaha,

75 F .3d 1261, 1266 (8th Cir. 1996) ("Absolute immunity covers prosecutorial functions such as

the initiation and pursuit of a criminal prosecution, the presentation of the state's case at trial, and

other conduct that is intimately associated with the judicial process"). Plaintiffs complaint arises

solely from the actions taken by Crotzer as a prosecutor in the case against him. These actions are

entitled to absolute immunity.

       After carefully reading and liberally construing the complaint, the Court concludes that this

case should be dismissed at this time pursuant to 28 U.S.C. § 1915(e)(2)(B). Plaintiff obviously

prepared the complaint in a careful and thoughtful manner, and he is clear about the claim he




                                                   5
wishes to assert against Crotzer. It is therefore apparent that the problems with the complaint

would not be cured by permitting plaintiff to file an amended pleading.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff's motion for leave to proceed informa pauperis

[ECF No. 2) is GRANTED.

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice.                  A

separate order of dismissal will be entered herewith.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated   this~ day ofNovember, 2019.


                                                 UNITED STATES DISTRICT JUDGE




                                                 6
